J-A19004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DISKRITER, INC., A PENNSYLVANIA                   IN THE SUPERIOR COURT OF
CORPORATION AND JOANSVILLE                              PENNSYLVANIA
HOLDINGS, INC., A NEW JERSEY
CORPORATION,

                            Appellants

                       v.

RANDY A. BAKER, AN INDIVIDUAL AND
KEYSTROKES TRANSCRIPTION SERVICE,
INC., AN ILLINOIS CORPORATION,

                            Appellees                  No. 524 WDA 2013


                 Appeal from the Order Entered March 14, 2013
               In the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): GD 12-14952


BEFORE: BENDER, P.J.E., OLSON, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED AUGUST 1, 2014

        Appellants, Diskriter Inc. (Diskriter) and Joansville Holdings, Inc.

(Joansville), appeal from the order entered in favor of Appellees, Randy A.

Baker (Baker) and Keystrokes Transcription Service, Inc. (Keystrokes) in this

case. The order denied Diskriter and Joansville permanent injunctive relief,




erred in finding that the noncompetition agreement they brought suit to


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A19004-14



enforce was superseded by a subsequent agreement. After careful review,

we affirm.

         The facts adduced in the trial court are as follows.             Joansville

acquired Diskriter pursuant to a stock purchase agreement (SPA) on May 7,

2010.1                              -Solicitation, and Nonc

(SPA noncompete) was executed in conjunction with the SPA.               Baker, the

former President and Chief Executive Officer of Diskriter, was a party to an

employment agreement with Diskriter. Following execution of the SPA and

the SPA noncompete, Baker executed an agreement terminating his existing

employment agreement with Diskriter.                He then entered into a new

employment agreement (new employment agreement) with Diskriter. This

new employment agreement contained noncompetition and nonsolicitation



constitutes the entire agreement between the parties related to the subject

matter hereof, and supersedes all prior agreements or understandings

pertaining to the subject m

(citing new employment agreement).



began employment at Keystrokes. In that capacity, he successfully solicited

                                      ents.    Diskriter and Joansville brought suit
____________________________________________


1

Holding Company, Inc. (DHC).




                                           -2-
J-A19004-14



against Baker and Keystrokes, alleging that Baker was in violation of the SPA

noncompete.     Appellants have not alleged in this case that Baker was in

violation of the new employment agreement.

      The trial court held an evidentiary hearing on February 1, 2013. On

March 14, 2013, the trial court entered an order denying Appellants

injunctive relief.   Appellants filed a timely notice of appeal, and a timely

R.A.P. 1925(b) concise statement of errors complained of on appeal. They

now present the following issues for our review:

      1. Whether the [t]rial [c]ourt erred in holding that Appellants



      2. Whether the [t]rial [c]o                            -
         year] SPA Non-compete had bound Baker, it would be an


      3. Whether the [t]rial [c]ourt erred in holding that the five-year
         covenant not to compete that was implemented as part of the

                              -year covenant not to compete that was

         whether the two-year covenant not to compete superseded
         the five-year covenant not to compete?




                                 Wellspan Health v. Bayliss, 869 A.2d 900,

995 (Pa. Super. 2005). Our standard of review on appeal in cases involving

permanent injunctions is limited to whether the court committed an error of

law in denying the injunction. Buffalo Township v. James, 813 A.2d 659,

664 n. 4 (Pa. 2002). Moreover, in cases tried without a jury, our review is

                                     -3-
J-A19004-14


        limited to a determination of whether the findings of the trial
        court are supported by competent evidence and whether the trial
        court committed error in the application of law. Findings of the
        trial judge in a non-jury case must be given the same weight
        and effect on appeal as a verdict of a jury and will not be
        disturbed on appeal absent error of law or abuse of discretion.
        When this Court reviews the findings of the trial judge, the
        evidence is viewed in the light most favorable to the victorious
        party below and all evidence and proper inferences favorable to
        that party must be taken as true and all unfavorable inferences
        rejected.

Anderson v. Litke Family Ltd. Partnership, 748 A.2d 737, 739 (Pa.

Super. 2002).

        Here, the trial court reviewed the text of the agreements at issue, and

heard testimony regarding the drafting of the agreements. At the close of

testimony, the trial court found that the new employment agreement,

through its integration clause, superseded any prior agreements between

Baker     and   Appellants   regarding    noncompetition   and   nonsolicitation.

Consequently, the trial court found that Appellants had failed to establish a

clear right to injunctive relief pursuant to the SPA noncompete.

        Appellants now ask us to re-

alleging that the trial court misinterpreted the text of the agreements with



Appellants claim that the new employment agreement did not supersede the

SPA noncompete, and that the SPA noncompete remains enforceable against

Baker.




                                         -4-
J-A19004-14



We note that the plain language of the new employment agreement states



s

      Moreover, the new employment agreement contains noncompetition



SPA noncompete was superseded by the new employment agreement is

supported by the record. Given our standard of review, we may not disturb

the findings of the trial court in the instant case because they are supported

by the evidence of record. Accordingly, we conclude that the trial court did

not commit an error of law determining that Appellants failed to demonstrate

a clear right to relief.

      Order affirmed.

      Olson, J., concurs in the result.

      Fitzgerald, J., concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/1/2014




                                      -5-